DETAILED ACTION
Applicants arguments in the response filed 11/10/2022 are acknowledged and entered into the record.
Accordingly, Claims 1, 3, 6, 12-14, 23-27 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
Previous rejections under 35 USC 103 over Levade et al. (US Patent 10,918,737) in view of Lentz et al. (US PgPub 20015/0265996A1) is withdrawn.  Applicant’s previous arguments regarding the disclosure of Levade et al. and other references in the prior art as “teaching away” from the instantly claimed method of combined treatment of removal of soluble TNF receptors and anti-PD-1 or anti-PD-L1 antibodies is found persuasive and a new enablement rejection is set forth. 

New Grounds of Rejection
(based on reconsideration)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 12-14, 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to a method of treatment comprising identifying a patient having a tumor, administering to said patient either an anti-PD-1 or an anti-PD-L1 antibody, and extracorporeally removing soluble TNF-alpha receptor from said patient.  According to instant claim 3, and Applicant’s 132 Declaration point 6 entered on 4 November 2022, Applicant’s Arguments/Remarks entered on 4 November 2022, the extracorporeally removing soluble TNF alpha receptor step of the instant claims removes TNR alpha receptor and does not remove TNF alpha.  As a result, this will lead to enhanced activation of membrane bound TNF alpha receptor, which would result in increased TNF alpha signaling (page 3 of the Applicant’s 132 Declaration entered on 4 November 2022).  Therefore, the instant claims are directed to a method treating cancer comprised of administering anti-PD-1 or anti-PD-L1 antibody; and extracorporeally removing soluble TNF alpha receptor, which will lead to enhance TNF alpha signaling. 
Applicants instant specification fails to provide any evidence that combining the two claimed active method steps (1) extracorporeally removing soluble TNF receptor that leads to activation of the TNF alpha pathway and (2) administering an anti-PD-1 or anti-PD-L1 antibody are effective at treating cancer as required by the instant claims. In fact, the prior art and applicant’s own arguments teach anti-PD-1 or anti-PD-L1 is only efficacious when combined with blocking the TNF pathway and inhibiting TNF activity (see Levade et al.).  Furthermore, the declaration by Dr. Marleau summarizes the art at the time of the invention demonstrates that TNF blockade in combination with immune checkpoint inhibitors ameliorates adverse events and improves anti-tumour efficacy. Applicants state the following in the response filed 11/04/2022 as well as in the Dr. Marleau declaration:
Dr. Marleau's Declaration explains in detail how removing soluble TNF alpha receptors increases TNF activity. Soluble TNF receptors are free-floating, i.e., circulating in the intercellular spaces. Soluble TNF receptors bind to circulating TNF alpha and reduce the bioavailability of TNF alpha. A reduction in the bioavailability of TNF reduces TNF binding to membrane bound TNF receptors. A reduction in TNF binding to membrane bound TNF receptors, prevents activation of TNF dependent genes, thereby reducing the activity of TNF. Accordingly, by removing soluble TNF receptors, Lentz is directed to increasing TNF activity. 
In light of the above, at the time of the filing there was an explicit teaching away in the art from removing sTNFR1(Lentz) in conjunction with anti-PD-1 and anti-PD-Li cancer therapy (Shih) as this would enhance TNF activity, thereby limiting the therapeutic effects of anti-PD-1 and anti- PD-L1 on cancer. It is important to emphasize that one with skill in the art would not simply combine any two anti-cancer references without analyzing the references, and the relevant art, in their entireties. A critical aspect of this analysis is reviewing and considering the diminishing effectiveness of anti-PD-1 and anti-PD-Li cancer therapy if one were to enhance TNF signaling by removing sTNF-R1. See Dr. Marleau Declaration Par. 22.  

In addition, the teachings of Perez-Ruiz et al. (Nature 569, 428-432;2019) demonstrates the effects of TNF inhibitors used with immune checkpoint inhibitors in a preclinical model of cancer showing mice treated with clinically available TNF inhibitors concomitantly with combined CTLA-4 and PD-1 immunotherapy ameliorates colitis and, in addition, improves anti-tumour efficacy. These prior arts showed that inhibition of TNF alpha signaling and PD-1 inhibition works well together to inhibit tumor growth.  
Based on the teachings in the art, one of ordinary skill in the art would assume the instantly claimed method would NOT improve therapeutic benefit and would NOT result in a method of treating or ameliorating the effects of a tumor in a patient. The claimed methods directly contradict the teachings of the art at the time of the instant application. The instant specification has not shown that (1) extracorporeally removing soluble TNF receptor that leads to activation of the TNF alpha pathway and (2) administering an anti-PD-1 or anti-PD-L1 antibody are effective at treating cancer as required by the instant claims.  The instant specification has failed to show how to make and use the instant claimed invention without undue experimentation.  Absence of evidence in the record of operability that administration of anti-PD-1 or anti-PD-L1, and activation of the TNF alpha pathway by extracorporeally removing soluble TNA alpha receptor together has anti-tumor effects, the instant claimed method is not enabled.
For at least these reasons, the instant claimed method of treating cancer comprised of administering anti-PD-1 or anti-PD-L1 antibody; and extracorporeally removing soluble TNF alpha receptor, which will lead to enhance TNF alpha signaling, is not enable.  

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 12-14, 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 29, 33-34 of copending Application No. 17/176,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of copending application 17/176,096 are both drawn to methods of treatment comprising the same active methods steps of extracorporeally removing TNF-alpha receptor and administering an anti-PD-1 antibody. It is noted, Claim 23 of 17/176,096 recites extracorporeally removing tumor necrosis factor-alpha (TNF-α), the broad scope of this active method step could include TNF receptor removal as well due to its size. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's recite in the response filed 11/04/2022 MPEP 1490(VI)(D)(2) stating if the provisional nonstatutory double patenting rejection is the only rejection remaining having the earliest U.S. filing date…the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. Applicants are correct in their recitation of MPEP 1490(VI)(D)(2), however as noted by applicant the instant application and co pending application 17/176,096 have the same effective filing date and therefore would need a terminal disclaimer to obviate this rejection, if and when it becomes the only rejection remaining. 

All other previous rejections are hereby withdrawn in view of applicants arguments in the response filed 11/04/2022

Conclusion
Claims 1, 3, 6, 12-14, 23-27 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/              Primary Examiner, Art Unit 1643